Exhibit 10.3

 

CLOSING AGREEMENT

 

This CLOSING AGREEMENT (this “Agreement”) dated as of September 4, 2012, is by
and between Walker & Dunlop, Inc., a Maryland corporation (“Parent”), CW
Financial Services LLC, a Delaware limited liability company (“Seller”) and
CWCapital LLC, a Massachusetts limited liability company (“CW”, and together
with Parent and Seller, the “Parties”).

 

RECITALS:

 

WHEREAS, Seller owns all of the equity interests of the Company (the “Company
Interests”);

 

WHEREAS, Parent (or its designated directly or indirectly wholly owned
Affiliate, which such Affiliate for purposes of this Agreement, shall be
included within the term “Parent,” as the context requires) and Seller, are
parties to a purchase agreement of even date herewith (the “Purchase
Agreement”), pursuant to which, at the closing thereunder (the “Closing”),
Parent shall purchase and acquire from Seller, and Seller shall sell and
transfer to Parent, the Company Interests for the consideration and on the terms
and conditions set forth in the Purchase Agreement (the “Transaction”);

 

WHEREAS, at the Closing, Seller will be entitled to receive a number of shares
of Parent Common Stock constituting the Stock Consideration (the “Acquired
Shares”);

 

WHEREAS, each of the Parties hereby acknowledges and agrees that it will derive
substantial benefit from the consummation of the Transaction, and, accordingly,
such Parties desire to establish in this Agreement certain terms and conditions
concerning the relationship of Seller and Parent; and

 

WHEREAS, as a condition and inducement to Parent entering into and incurring its
obligations under the Purchase Agreement, Parent requires that Seller enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1                                    Definitions.  Capitalized terms
used in this Agreement and not defined herein have the meanings ascribed to such
terms in the Purchase Agreement.  In addition, the following terms shall have
the corresponding meanings for purposes of this Agreement:

 

--------------------------------------------------------------------------------


 

“Acquired Shares” has the meaning set forth in the Recitals.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.  As used in this definition, the term “control” means the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.  For the avoidance of doubt, the term
“Affiliate” with respect to the Seller shall include Fortress Investment Group,
LLC and its Affiliates.

 

 “Agreement” has the meaning set forth in the Preamble.

 

“Causes of Action” has the meaning set forth in Section 4.2.

 

“Company” means CWCapital LLC, a Massachusetts limited liability company.

 

“Competing Services” means lending money through loans secured by commercial
real estate as an authorized or licensed Fannie Mae DUS, Freddie Mac Program
Plus or MAP- or LEAN-approved FHA lender under the programs established by such
Agencies.  For the avoidance of doubt, Competing Services excludes correspondent
lending, brokering loans and providing any other services to a lender that
provides Competing Services.

 

“Confidential Information” means, with respect to any Party, all information
regarding such Party and its Affiliates, including any business plans, financial
information, operational information, personnel records, customer lists, and
customer contracts and projections; provided, however, that “Confidential
Information” shall not include information (i) which is or becomes generally
available to the public other than as a result of the breach of this Agreement
by the receiving Party, (ii) is or becomes available to the receiving Party or
its Affiliates on a non-confidential basis from a source other than the
disclosing Party or its Affiliates, provided that the receiving Party did not
know that the source of such information was bound by a confidentiality
agreement or other confidentiality obligation with respect to such information
or (iii) that is independently developed by the receiving Party or its
Affiliates without use of reference to the Confidential Information of the other
Party.

 

“Contract” means any contract, commitment, purchase order, mortgage, instrument,
indenture, sales order, license, lease or other agreement or arrangement,
whether written or oral, in any case, that is legally binding.

 

“Effective Date” has the meaning set forth in Section 2.1.

 

“Parent” has the meaning set forth in the Preamble.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Qualified Director” means a director who qualifies as an independent director
of Parent under (i) the bylaws of Parent and any applicable corporate governance
policies or guidelines of Parent then in effect and (ii) (A) applicable rules of
the New York Stock Exchange, as such rules may be amended or supplemented from
time to time or (B) if the

 

2

--------------------------------------------------------------------------------


 

Parent Common Stock is listed on a securities exchange or quotation system other
than the New York Stock Exchange, any comparable rule or regulation of the
primary securities exchange or quotation system on which the Parent Common Stock
is listed or quoted, in each case as determined by the Board of Directors. 
Notwithstanding the foregoing, no Affiliate of Seller or any member of a “group”
(as defined in Section 13(d)(3) of the Exchange Act) with Seller shall be deemed
a “Qualified Director”.

 

“Released Parties” has the meaning set forth in Section 4.2.

 

“Releasing Parties” has the meaning set forth in Section 4.2.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Seller” has the meaning set forth in the Preamble.

 

“Term” means the period beginning on the Effective Date and ending on the second
anniversary of the Effective Date.

 

“Territory” means anywhere in North America.

 

“Transaction” has the meaning set forth in the Recitals.

 

“Transfer” means, with respect to any security, directly or indirectly, (i)
selling, assigning, transferring, hypothecating, pledging, encumbering,
permitting the creation of a Lien upon or otherwise disposing of (including by
merger, consolidation or otherwise by operation of law) such security or (ii)
granting any proxy or entering into any voting agreement, voting trust, power of
attorney, consent or other agreement or arrangement with respect to the voting
of such security; provided, however, any Lien granted as collateral for any
third party indebtedness shall not be deemed a Transfer.

 

ARTICLE 2
EFFECTIVENESS OF AGREEMENT

 

Section 2.1                                    Effective Date.  The parties have
executed and delivered this Agreement on the date hereof (the “Effective
Date”).  Notwithstanding anything to the contrary contained herein, the
covenants and agreements set forth in Sections 4.1(a) and 4.1(b) and shall
terminate and be of no further force or effect at the end of the Term.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                    Representations and Warranties of
Seller.                 Seller hereby represents and warrants to Parent as
follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Organization and Good Standing. Seller is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, with all requisite power and authority
required to conduct its business as presently conducted.

 

(b)                                 Authority.  Seller has all requisite power
and authority to execute and deliver this Agreement and to perform all of its
obligations hereunder.  The execution and delivery by Seller of this Agreement
and the performance by Seller of its obligations hereunder have been duly
authorized by all requisite action of Seller (to the extent that Seller is not a
natural person) and no other action on the part of Seller or its securityholders
is necessary to authorize the execution, delivery or performance by Seller of
this Agreement.

 

(c)                                  Valid and Binding Agreement.  This
Agreement has been duly executed and delivered by Seller and, assuming that this
Agreement has been duly authorized, executed and delivered by Parent,
constitutes the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except to the extent that the
enforceability thereof may be limited by (i) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar Laws from time to
time in effect affecting generally the enforcement of creditors’ rights and (ii)
general principles of equity.

 

(d)                                 Non-Contravention.  The execution and
delivery of this Agreement by Seller and the performance by Seller of its
obligations hereunder does not and will not (i) violate any provision of the
Organizational Documents of Seller, (ii) conflict with or violate any Law or
order of any Governmental Authority applicable to Seller or its assets or
properties, (iii) require any Permit, authorization, consent, approval,
exemption or other action by, notice to or filing with, any Person or
Governmental Authority (other than filings by Seller with the SEC under Sections
13 and 16 of the Exchange Act), (iv) violate, conflict with, result in a
material breach of, or constitute (with or without notice or lapse of time or
both) a material default under, or an event which would give rise to any right
of notice, modification, acceleration, payment, cancellation or termination
under, or in any manner release any party thereto from any obligation under any
Permit or Contract to which Seller is a party or by which any of its properties
or assets are bound, or (v) result in the creation or imposition of any Lien on
any part of the properties or assets of Seller except, in the case of (ii),
(iii), (iv) or (v), as would not reasonably be expected to have, individually or
in the aggregate, a material adverse effect on Seller’s ability to perform its
obligations hereunder.

 

(e)                                  Private Placement.  Seller has been advised
that the Acquired Shares: (i) have not been, and will not at the Closing have
been, registered under the Securities Act or any state securities laws,
(ii) constitute “restricted securities” as defined in Rule 144 and
(iii) therefore, cannot be resold unless they are registered under the
Securities Act and applicable state securities laws or unless exemptions from
such registration requirements are available.  Seller is acquiring the Acquired
Shares for its own account for investment and not with a view to, or for resale
in connection with, any distribution thereof within the meaning of the
Securities Act.  Seller has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and

 

4

--------------------------------------------------------------------------------


 

risks of such investment, is able to incur a complete loss of such investment
and is able to bear the economic risk of such investment for an indefinite
period of time.

 

(f)                                   Accredited Investor Status.  Seller is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act.

 

Section 3.2                                    Representations and Warranties of
Parent.  Parent hereby represents and warrants to Sellers as follows:

 

(a)                                 Organization and Good Standing.  Parent is
duly incorporated, validly existing and in good standing under the Laws of the
State of Maryland, with all requisite power and authority required to conduct
its business as presently conducted.

 

(b)                                 Authority.  Parent has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform all of its obligations hereunder.  The execution and delivery by Parent
of this Agreement and the performance by Parent of its obligations hereunder
have been duly authorized by all requisite corporate action of Parent and no
other action on the part of Parent or its stockholders is necessary to authorize
the execution, delivery or performance by Parent of this Agreement.

 

(c)                                  Valid and Binding Agreement.  This
Agreement has been duly executed and delivered by Parent and, assuming that this
Agreement has been duly authorized, executed and delivered by Seller,
constitutes the legal, valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms, except to the extent that the
enforceability thereof may be limited by (i) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar Laws from time to
time in effect affecting generally the enforcement of creditors’ rights and (ii)
general principles of equity.

 

(d)                                 Non-Contravention.  The execution and
delivery of this Agreement by Parent and the performance by Parent of its
obligations hereunder does not and will not (i) violate any provision of the
Organizational Documents of Parent, (ii) conflict with or violate any Law or
order of any Governmental Authority applicable to Parent or its assets or
properties, (iii) require any Permit, authorization, consent, approval,
exemption or other action by, notice to or filing with any Person or
Governmental Authority (other than the filing of a Current Report on Form 8-K
with the SEC and as contemplated by the Purchase Agreement), (iv) violate,
conflict with, result in a material breach of, or constitute (with or without
notice or lapse of time or both) a material default under, or an event which
would give rise to any right of notice, modification, acceleration, payment,
cancellation or termination under, or in any manner release any party thereto
from any obligation under, any Permit or Contract to which Parent is a party or
by which any of its properties or assets are bound or (v) result in the creation
or imposition of any Lien on any part of the properties or assets of Parent
except, in the case of (ii), (iii), (iv) or (v), as would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
Parent’s ability to perform its obligations hereunder.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 4

 

COVENANTS

 

Section 4.1                                    Restrictive Covenants.  The
Parties hereto acknowledge and agree that each Party is relying on the covenants
and agreements set forth in this section, that without such covenants the
Parties would not enter into the Purchase Agreement or consummate the
Transaction or the other transactions contemplated thereby, and that the
covenants contained herein and in the Purchase Agreement are sufficient
consideration to make the covenants and agreements set forth herein
enforceable.  For purpose of this Article 4, any reference to Subsidiaries of
Parent shall include the Company and its Subsidiaries and any references to
Subsidiaries of Seller shall expressly exclude the Company and its Subsidiaries.

 

(a)                                 Non-Competition.  To more effectively
protect the value of the business of Parent and its Subsidiaries, and to induce
Parent to consummate the Transaction, Seller covenants and agrees that, during
the Term, it will not, and will cause its Subsidiaries not to, directly or
indirectly, act as a director, officer, equityholder, partner or owner of any
business or business unit that is engaged in providing Competing Services within
the Territory (including being engaged as a principal part of such business or
business unit in providing Competing Services within the Territory); provided,
however, the foregoing shall not (i) prevent Seller or any of its Subsidiaries
from holding a passive investment in a publicly traded company that does not
exceed a 5% ownership interest in such publicly traded company or (ii) prohibit
Seller or any of its Subsidiaries from acquiring any Person or business if such
Person or business derives less than 50% of its aggregate revenue directly from
the performance of Competing Services or acting as a director, officer,
equityholder, partner or owner of such Person or business.

 

(b)                                 Non-Solicitation of Employees.  Each of
Parent and Seller hereby covenants and agrees that, from and until the second
anniversary of the Closing Date, neither it nor any of its Subsidiaries will
offer to hire or hire any person who is a Restricted Employee of the other Party
or any of its Subsidiaries; provided, however, that nothing in this letter
agreement shall prohibit either Party or its Subsidiaries from hiring persons
whose employment with the other Party or its Subsidiaries terminated more than 6
months prior to such hiring.  “Restricted Employees” means (a) in the case of
Parent, the individuals set forth on Exhibit A and (b) in the case of Seller,
the individuals set forth on Exhibit B. The restrictions in this Section 4.1(b)
apply to Galaxy Acquisition LLC (the sole indirect owner of Seller) and each of
its direct and indirect Subsidiaries.

 

(c)                                  Confidentiality.  Each Party hereby
covenants and agrees that, during the Term, such Party will, and will cause its
Subsidiaries and representatives to, maintain the confidentiality of, and
refrain from disclosing to any Person, all Confidential Information of the other
Party and its Subsidiaries, except to the extent disclosure is required by Law
or in response to any summons or subpoena.  In the event that such Party
reasonably believes after consultation with counsel that it or its Subsidiaries
is required by Law or in response to any summons or subpoena to disclose any
such Confidential Information, such Party will, to the extent legally
permissible, (i) provide the other Party with prompt notice before such
disclosure so that such other Party may attempt to obtain, at such other

 

6

--------------------------------------------------------------------------------


 

Party’s sole cost and expense, a protective order or other assurance that
confidential treatment will be accorded to such Confidential Information and
(ii) cooperate with the other Party, at such other Party’s sole cost and
expense,  in attempting to obtain such order or assurance.

 

(d)                                 Non-Disparagement.  Each Party hereby
covenants and agrees that, during the Term, such Party will cause the members of
its senior management not to, directly or indirectly, make any statement or any
other expressions (in writing, orally or otherwise) on television, radio, the
internet or other media or to any third party, that are in any way disparaging
of the other Party or any of its Subsidiaries, or any of their respective
Affiliates, or the products and services of the foregoing.

 

(e)                                  Blue-Pencil.  If any court of competent
jurisdiction shall at any time deem the term of any particular restrictive
covenant contained in this Section 4.1 too lengthy or the geographic area
covered too extensive, the other provisions of this Section 4.1 shall
nevertheless stand, the Term shall be deemed to be the longest period
permissible by Law under the circumstances and the geographic area covered shall
be deemed to comprise the largest territory permissible by Law under the
circumstances.  The court in each case shall reduce the Term and/or geographic
area covered to permissible duration or size.

 

Section 4.2                                    Release.

 

(a)                                 Seller (on behalf of itself and its
Subsidiaries) (the “Seller Releasing Parties”), hereby forever and
unconditionally waives and releases the Company, its Subsidiaries and their
respective current and former officers, directors and agents (collectively, the
“Released Company Parties”), to the fullest extent permitted by Law, from all
actions, causes of action, suits, debts, costs, penalties, dues, sums of money,
accounts, reckonings, bonds, bills, liabilities,  controversies, variances,
trespasses, damages, judgments, demands, grievances or any other claims of any
kind or nature, known or unknown, existing or claimed to exist, fixed or
contingent, both at law and in equity (“Causes of Action”) that such Seller
Releasing Party now has, has ever had or may hereafter have against the Released
Company Parties arising contemporaneously with or prior to the Effective Date
but solely to the extent that such Causes of Action arose out of Seller’s
ownership and conduct of the business of the Company and its Subsidiaries prior
to the Effective Date; provided, however, that nothing contained herein will
release any Released Company Party from (i) any Causes of Action arising under
this Agreement, the Purchase Agreement or the Transaction Documents or any
rights to indemnification thereunder or (ii) any Causes of Action arising under
arms length Contracts existing between the Company and its Subsidiaries, on the
one hand, and Seller and its Subsidiaries, on the other hand, which remains in
effect after the Closing pursuant to the terms of the Purchase Agreement.

 

(b)                                 The Company (on behalf of the Company and
its Subsidiaries) (the “Company Releasing Parties”), hereby forever and
unconditionally waives and releases Seller, its Subsidiaries and their
respective current and former officers, directors and agents (collectively, the
“Released Seller Parties”), to the fullest extent permitted by Law, from all
actions, causes of action, suits, debts, costs, penalties, dues, sums of money,

 

7

--------------------------------------------------------------------------------


 

accounts, reckonings, bonds, bills, liabilities,  controversies, variances,
trespasses, damages, judgments, demands, grievances or any other claims of any
kind or nature, known or unknown, existing or claimed to exist, fixed or
contingent, both at law and in equity (“Causes of Action”) that such Company
Releasing Party now has, has ever had or may hereafter have against the Released
Seller Parties arising contemporaneously with or prior to the Effective Date but
solely to the extent that such Causes of Action arose out of Seller’s ownership
and conduct of the business of the Company and its Subsidiaries prior to the
Effective Date; provided, however, that nothing contained herein will release
any Released Seller Party from (i) any Causes of Action arising under this
Agreement, the Purchase Agreement or the Transaction Documents or any rights to
indemnification thereunder or (ii) any Causes of Action arising under arms
length Contracts existing between the Company and its Subsidiaries, on the one
hand, and Seller and its Subsidiaries, on the other hand, which remains in
effect after the Closing pursuant to the terms of the Purchase Agreement.

 

Section 4.3                                    Restrictions on Transfer of
Acquired Shares.  Except as required by applicable securities Laws, the Transfer
of any of the Acquired Shares by Seller shall not be subject to any
restrictions; provided, however, that notwithstanding the foregoing, Seller
shall not Transfer any of the Acquired Shares prior to the 180th day following
the Effective Date except for Transfers to one or more of Seller’s Affiliates
provided that Seller shall be liable for any subsequent Transfers by such
Affiliates in breach of this Section 4.3.

 

ARTICLE 5
RIGHT OF FIRST OFFER

 

Section 5.1                                    Right of First Offer.

 

(a)                                 If at any time Seller desires to Transfer to
an unaffiliated third party or parties Acquired Shares (i) which would
constitute more than ten percent (10%) of Parent’s then issued and outstanding
Common Stock on a fully-diluted basis, and (ii) such proposed Transfer would be
consummated pursuant to a private sale (other than through any broker dealer
transactions) and not through a public offering of securities pursuant to a firm
commitment underwritten public offering pursuant to an effective registration
statement under the Securities Act, then prior to effecting such Transfer,
Seller shall deliver a written notice (a “ROFO Notice”) to Parent specifying the
number of Acquired Shares desired to be Transferred (the “ROFO Shares”) and a
list of no more than five (5) third parties to whom Seller shall have the right,
but not the obligation, to transfer all or a portion of the ROFO Shares in the
event that Parent does not acquire such ROFO Shares pursuant to this Section 5.1
(the “Proposed Transferees”).

 

(b)                                 Within 7 days of receipt of the ROFO Notice
(the “Offer Period”), Parent shall have the right, but not the obligation, to
provide Seller an irrevocable written offer to purchase all, but not less than
all, of the ROFO Shares, in cash (the “Offer Notice”) at such price per ROFO
Share (the “ROFO Price”) as set forth in the Offer Notice and on a closing date
as set forth in the Offer Notice but no later than 30 days following the date of
delivery of the Offer Notice (the “ROFO Closing Date”).  If Parent delivers an
Offer

 

8

--------------------------------------------------------------------------------


 

Notice within the Offer Period, Seller shall have two Business Days, in its sole
discretion, to accept or reject the Offer Notice, and a failure of Seller to
respond within two Business Days following delivery of an Offer Notice shall be
deemed to be a rejection.  If Seller accepts the offer set forth in the Offer
Notice, then on the ROFO Closing Date, Parent shall remit to the Seller the cash
consideration to be paid for the ROFO Shares being purchased from the Seller, at
the ROFO Price and in immediately available funds, against delivery of
certificates for the ROFO Shares, duly endorsed for Transfer.  The closing of
the sale of the ROFO Shares shall occur at the offices of Parent or such other
location as mutually agreed between Parent and Seller.

 

(c)                                  If Seller rejects (or is deemed to reject)
the Offer Notice, then Seller shall have the right, but not the obligation, to
Transfer any or all of the ROFO Shares to any of the Proposed Transferees at a
price per ROFO Share that is at least 95% of the ROFO Price; provided, however,
with respect to any ROFO Shares not Transferred by Seller to any of the Proposed
Transferees within the 90 day period commencing at the end of the Offer Period,
Seller shall not Transfer such ROFO Shares in the future without first complying
with this Section 5.1, if applicable, to such future Transfers.

 

(d)                                 If Parent does not deliver an Offer Notice
within the Offer Period, then (i) Parent shall forfeit its right to purchase the
ROFO Shares and (ii) Seller shall have the right, but not the obligation, to
Transfer any or all of the ROFO Shares to any Proposed Transferees at any price
per ROFO Share; provided, however, with respect to any ROFO Shares not
Transferred by Seller pursuant to this Section 5.1(d)(ii) within the 90 day
period commencing at the end of the Offer Period, Seller shall not Transfer such
ROFO Shares in the future without first complying with this Section 5.1, if
applicable, to such future Transfers.

 

ARTICLE 6
MARKET ACTIVITIES BY THE SHAREHOLDERS

 

Section 6.1                                      Standstill Arrangement.  Seller
irrevocably and unconditionally agrees that, from and after the Effective Date
and for so long as (a) Seller has the right under the Purchase Agreement to
designate a Board Designee to serve as a director on the Parent Board and (b)
the Chairman, President and Chief Executive Officer as of the date of this
Agreement (the “Current CPCEO”) continues to serve as at least one of the
Chairman and/or the Chief Executive Officer of Parent, Seller shall not, in any
manner, directly or indirectly, without the prior written consent of a majority
of the Qualified Directors:

 

(a)                                  publicly initiate any offer to effect, seek
or propose (with or without conditions), any merger, acquisition, consolidation,
other business combination, restructuring, recapitalization, tender offer or
exchange offer with or involving Parent or any of its Subsidiaries or all or
substantially all of their respective securities or assets (each a “Prohibited
Transaction”); provided, however, that nothing contained herein shall limit the
ability of Seller (i) to file or amend its Schedule 13D regarding the Parent
Common Stock as required by Law or to make other securities or tax filings as
required by Law, (ii) to support any Prohibited Transaction initiated by any
third party, (iii) to vote its Parent Common Stock with respect to any matter
that does not relate to a

 

9

--------------------------------------------------------------------------------


 

Prohibited Transaction, or (iv)  to vote, tender or exchange its Parent Common
Stock in any Prohibited Transaction initiated, sought or proposed by any third
party; or

 

(b)                                 engage, or in any way participate, directly
or indirectly, in any “solicitation” (as such term is defined in Rule 14a-1(l)
promulgated by the SEC under the Exchange Act) of proxies or consents (whether
or not relating to the election or removal of directors), seek to advise,
encourage or influence any Person with respect to the voting of any Parent
securities (except in support of proposals approved by the Board of Directors),
in each case, against the election of Parent’s directors;

 

provided, however, that if the Current CPCEO is terminated by the Board with the
Seller’s Board Designees voting in favor of such termination, then the
obligations of Seller under this Section 6.1 shall terminate on the date that is
the twelve month anniversary of the date of such termination.

 

ARTICLE 7
GENERAL

 

Section 7.1                                      Notices.  Any notice to be
given by any party to this Agreement shall be given in writing and may be
effected by facsimile, personal delivery, overnight courier or e-mail (provided
receipt of such email is evidenced by a reply email) addressed to Parent or
Seller at the respective address, e-mail or facsimile number set forth in the
Purchase Agreement.  The date of service for any notice sent in compliance with
the requirements of this Section 7.1 shall be (i) the date such notice is
personally delivered, (ii) one day after date of delivery to the overnight
courier if sent by overnight courier or (iii) the next succeeding Business Day
after transmission by e-mail or facsimile (if electronic confirmation of such
transmission is received).  Any notice delivered by facsimile or email shall be
followed by personal delivery or overnight courier pursuant to (i) or (ii)
above.

 

Section 7.2                                      No Third Party Beneficiaries.
Except as set forth in Section 4.2 of this Agreement, nothing in this Agreement,
express or implied, is intended to or shall confer upon the Person (other than
the parties to this Agreement) any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 7.3                                      Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the Laws of the State of
Delaware, without giving effect to any applicable principles of conflict of laws
that would cause the Laws of another state otherwise to govern this Agreement.

 

Section 7.4                                      Severability. If any provision
of this Agreement is determined by a court of competent jurisdiction to be
invalid or unenforceable, the remainder of this Agreement shall nonetheless
remain in full force and effect.

 

Section 7.5                                      Successors and Assigns.  This
Agreement shall bind and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Seller may not assign this
Agreement or any of its rights or obligations hereunder except as expressly
provided for herein.  Parent may not assign its rights or obligations under this
Agreement except

 

10

--------------------------------------------------------------------------------


 

with the prior written consent of Seller, which consent may be given or withheld
in Seller’s sole discretion.

 

Section 7.6                                      Interpretation.  Interpretation
of this Agreement shall be governed by the following rules of construction:
(i) words in the singular shall be held to include the plural and vice versa,
and words of one gender shall be held to include the other gender as the context
requires, (ii) references to the terms article, section and schedule are
references to the articles, sections and schedules to this Agreement unless
otherwise specified, (iii) the word “including” and words of similar import
shall mean “including without limitation,” (iv) the word “or” shall not be
exclusive, (v) the headings are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement, (vi) a reference to
any Person includes such Person’s successors and permitted assigns, (vii) any
reference to “days” means calendar days unless Business Days are expressly
specified and (viii) this Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

 

Section 7.7                                      Amendments; Waivers.  This
Agreement may not be amended without the express written agreement signed by all
of the Parties to this Agreement.  No provision of this Agreement may be waived
without the express written agreement signed by the Party making such waiver. 
The failure or delay of any Party to assert any of its rights under this
Agreement or otherwise will not constitute a waiver of such rights.

 

Section 7.8                                      Entire Agreement.  This
Agreement (together with the Purchase Agreement and the Transaction Documents)
constitutes the entire agreement, and supersedes all other prior agreements,
understandings, representations and warranties, both written and oral, among the
parties to this Agreement with respect to the subject matter of this Agreement.

 

Section 7.9                                      Remedies Cumulative.  Any and
all remedies expressly conferred upon a party to this Agreement will be
cumulative with, and not exclusive of, any other remedy contained in this
Agreement, at law or in equity. The exercise by a Party to this Agreement of any
one remedy will not preclude the exercise by it of any other remedy.

 

Section 7.10                                Counterparts; Effectiveness.  This
Agreement and any amendment hereto may be executed and delivered in two or more
identical counterparts, and by the different Parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.  In the
event that any signature to this Agreement or any amendment hereto is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.  No Party hereto shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Agreement
or any amendment hereto or the fact that such signature was transmitted or
communicated through the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file as a defense to the formation or enforceability of a
contract, and each party hereto forever waives any such defense.

 

11

--------------------------------------------------------------------------------


 

Section 7.11                                Specific Performance.  The parties
to this Agreement agree that irreparable damage would occur and that the parties
to this Agreement would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed that
the parties to this Agreement shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, in each case without the necessity of posting bond
or other security or showing actual damages, and this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 7.12                                Submission to Jurisdiction.  Each of
the parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of (a) any Delaware State court and
(b) the United States District Court for the District of Delaware, for the
purposes of any litigation arising out of this Agreement or any transaction
contemplated hereby.  Each of the Parties hereto irrevocably and unconditionally
waives (and agrees not to plead or claim) any objection to the laying of venue
of any litigation arising out of this Agreement or the transactions contemplated
hereby in (a) any Delaware State court or (b) the United States District Court
for the District of Delaware, or that any such litigation brought in any such
court has been brought in an inconvenient forum.

 

Section 7.13                                WAIVER OF JURY TRIAL.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION, CONTROVERSY OR OTHER LEGAL ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.13.

 

[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Closing Agreement to be
duly executed as of the date first written above.

 

 

PARENT:

 

 

 

WALKER & DUNLOP, INC.

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

SELLER:

 

 

 

CW FINANCIAL SERVICES LLC

 

 

 

By:

/s/ Charles R. Spetka

 

Name:

Charles R. Spetka

 

Title:

Chief Executive Officer

 

 

 

COMPANY:

 

 

 

CWCAPITAL LLC

 

 

 

By:

/s/ Scott D. Spelfogel

 

Name:

Scott D. Spelfogel

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[WD individuals who are Vice Presidents and above as of the date of execution.]

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CW Financial Services LLC Restricted Employees

 

Attached

 

15

--------------------------------------------------------------------------------